Dissenting Opinion by
Judge Blatt:
I must respectfully dissent.
I believe that the claimant’s failure to report her absence on August 23 amounted to willful misconduct. The findings of the Board reveal that she had been specifically informed by her employer at the end of her shift on August 22 that she was expected to work the next day and that she made no reply. The Board also found that the claimant had called in sick *249on a prior occasion when she wished to attend a wedding.
I would conclude that, despite the earlier discussion of the claimant’s ability to work on August 23, she knew when she left work on August 22 that her employer expected her to appear the next day and that, therefore, her deliberate refusal to report her absence constituted willful misconduct.